STARR, Circuit Judge,
concurring:
Although I concur in the court’s judgment and much of its thorough opinion, I *324write separately to express a different perspective about the case, and especially the extent to which the Federal Communications Commission’s interpretation is mandated by the statute. Briefly stated, I believe the statute more naturally lends itself to petitioner’s interpretation, but that Congressional intent is insufficiently clear to overturn the Commission’s contrary reading.
The issue before us is the meaning of the “equal opportunities” requirement of section 315(a) of the Federal Communications Act, 47 U.S.C. § 315(a) (1982). As the court indicates, two of the four sentences of section 315(a) are of particular relevance here. The first sentence sets forth the “equal opportunities” requirement:
If any licensee shall permit any person who is a legally qualified candidate for any public office to use a broadcasting station,' he shall afford equal opportunities to all other such candidates for that office in the use of such broadcasting station: Provided, That such licensee shall have no power of censorship over the material broadcast under the provisions of this section.
Id. § 315(a). The third sentence then provides exemptions from the strictures mandated by the first sentence:
Appearance by a legally qualified candidate on any—
(1) bona fide newscast,
(2) bona fide news interview,
(3) bona fide news documentary (if the appearance of the candidate is incidental to the presentation of the subject or subjects covered by the news documentary), or
(4) on-the-spot coverage of bona fide news events (including but not limited to political conventions and activities incidental thereto),
shall not be deemed to be use of a broadcasting station within the meaning of this subsection.

Id.

Section 315(a) is thus crystal clear: bona fide newscasts are exempt from its “equal opportunities” requirement. Since in this case there is no question but that Mr. Branch in reporting his three-minute news segments appears on a bona fide newscast, his appearance would not be deemed a use of a broadcasting station under a straightforward reading of section 315(a).
As the court acknowledges, the Fifth Circuit recognized the force of this commonsense interpretation in Brigham v. FCC, 276 F.2d 828 (5th Cir.1960). In Brigham, the court upheld the Commission’s determination (later repudiated, see Use of Station by Newscaster Candidate, 40 F.C.C. 433 (1965)) that a weathercaster’s appearance fell within the “bona fide newscast” exemption of section 315(a)(1). The Fifth Circuit stated with admirable brevity:
There is not the slightest hint in the undisputed facts that this weathercaster’s appearance involved anything but a bona fide effort to present the news. ... [H]is employment is not something arising out of the election campaign but, rather, is a “regular job.” Certainly the facts do not indicate any favoritism on the part of the station licensee or intent to discriminate among candidates.
Brigham, 276 F.2d at 830.
Eschewing Brigham’s simplicity, the court examines in detail the legislative history of the 1959 amendments that created the section 315(a) exemptions. Cf. Burlington Northern Railroad Co. v. Oklahoma Tax Commission, — U.S. —, 107 S.Ct. 1855, 1859-60, 95 L.Ed.2d 404 (1987). After a careful evaluation of the legislative materials, the court quite rightly concludes that Congress, in enacting the exemptions, intended to protect broadcast stations’ discretion to air newsworthy events. See Panel Op. supra at 44.
From that unexceptionable premise, however, the court derives the general principle that Congress intended the exemption to extend only to “coverage of the candidate that is presented to the public as news.” Panel Op. supra at 45. But there is a difficulty with this analysis. Through its finely-honed construction of the third sentence of the statute, the court moves rather far away from the key language of the first sentence of section 315(a), namely “permit” *325and “use.” When a newscaster reports the news, there is no “use” or “permitting” of a use in the ordinary sense of those words. Employers do not “permit” their employees to “use” broadcast facilities. Employees are hired to do their jobs. Once on the payroll, they have to carry on their duties; there is no “permission” being granted in the everyday sense of the word. The thrust of the first sentence, in short, is to regulate broadcaster favoritism and candidate-initiated appearances, which is what Brigham held.
For these reasons, a more natural statutory interpretation would exempt newscast reporters who are just doing their jobs from the “equal opportunities” requirement of section 315(a). But, unfortunately for Mr. Branch, the most natural reading is not the only reading that will pass muster under governing principles of statutory construction. What is more, as the court faithfully recounts, the legislative history contains suggestions that Congress adopted the 1959 amendments in order to restore the understanding of the law that had prevailed prior to the Commission’s ill-fated Lar Daly decision. Panel Op. supra at 43-44 & n. 7. Since that pre-Lar Daly body of law included the principle that a newscaster’s appearance was indeed a “use” within section 315(a), see 23 Fed.Reg. 7817, 7818 (1958), it is not unfair to conclude that the legislative history adds an additional dash of uncertainty in the search for Congress’ intent. That Congressional intent is ambiguous is, of course, quite a different matter than concluding, as the court apparently does, that Congress clearly intended to exclude newscasters from the exemptions.
It is thus the ambiguity of the Legislature's intent, not the supposed crystalline clarity of the statute (and legislative history), that in my view carries the day for the Commission. Under Chevron principles, courts are, of course, bound to defer to an agency’s reasonable interpretation of its governing statute if Congress’ intent is unclear. Chevron U.S.A., Inc. v. NRDC, 467 U.S. 837, 842-44, 104 S.Ct. 2778, 2781-82, 81 L.Ed.2d 694 (1984); cf. INS v. Cardoza-Fonseca, — U.S. —, 107 S.Ct. 1207, 1221-22, 94 L.Ed.2d 434 (1982). In light of the two permissible readings of the statute and the support that the Commission’s interpretation enjoys in the legislative history, the court correctly holds that the Commission’s “newscaster candidacy” rule passes muster under Chevron. At the same time, however, the Commission is, in my view, by no means bound to its current interpretation, which as I see it embodies the less natural and indeed less sensible reading of what Congress passed.